            Case 6:18-bk-06821-KSJ        Doc 482     Filed 04/16/21    Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION
                                  www.flmb.uscourts.gov


                                                            Chapter 7
In re:
                                                            Case No. 6:18-bk-06821-KSJ
DON KARL JURAVIN,
                                                            Case No. 6:20-bk-01801-KSJ
         Debtor.
                                                            Jointly Administered with
____________________________/                               Case No. 6:18-bk-06821-KSJ
DON KARL JURAVIN,
Case No. 6:18-bk-06821-KSJ

MUST CURE OBESITY, CO.
Case No. 6:20-bk-01801-KSJ

      Applicable Debtors.
____________________________/

                         NOTICE OF INTENT TO SERVE SUBPEONA
                      FOR RULE 2004 EXAMINATION OF ANNA JURAVIN
                           (for production and remote oral testimony)

         Dennis D. Kennedy, Chapter 7 Trustee (Trustee) for the Estate of Don Karl Juravin (Case
No. 6:18-bk-06821-KSJ) and the Estate of Must Cure Obesity, Co. (Case No. 6:20-bk-01801-
KSJ), by and through his undersigned counsel, pursuant to Fed. R. Bank. P. 2004, Local Rule
2004-1, and Fed. R. Civ. P. 45, applicable to this proceeding by Fed. R. Bankr. P. 9016, hereby
gives notice of his intent to serve the Subpoena attached as Exhibit 1 on Anna Juravin 15118
Pendio Drive, Monteverde, FL 34756.
         The scope of the examination is be as described in Bankruptcy Rule 2004, and no order
shall be necessary.    The Subpoena for Rule 2004 Examination attached as Exhibit 1 is for
testimony by oral examination [via remote video conference] and for production of documents
and items as specified in Exhibit A to the attached Subpoena. The examinee is requested to
produce the items listed on the attached Subpoena Exhibit A to the undersigned as designated in
the Subpoena on or by Thursday, April 29, 2021.
           Case 6:18-bk-06821-KSJ          Doc 482     Filed 04/16/21     Page 2 of 2




       Testimony by oral examination shall be at a subsequent date to be mutually agreed but
not later than 20 days after the completion of the referenced document production.             The
examination shall be continuing from day to day until completion, and is being taken for the
purpose of discovery and for use at any hearing or trial or for such other purpose as are permitted
under the applicable rules.

       Dated: April 16, 2021.                Respectfully submitted,

                                           /S/JAMES D. RYAN
                                              JAMES D. RYAN, ESQ.
                                              FLORIDA BAR NO. 0976751
                                              JDR@RYANLAWGROUP.NET
                                              LAUREN@RYANLAWGROUP.NET
                                              RYAN LAW GROUP, PLLC
                                              636 U.S. HIGHWAY ONE, SUITE 110
                                              NORTH PALM BEACH, FL 33408
                                              MAIN: (561) 881-4447 FAX: (561) 881-4461
                                              SPECIAL COUNSEL TO DENNIS D. KENNEDY, TRUSTEE

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 16, 2021, a true and correct copy of the foregoing
Notice of Intent to Serve Subpoena has been served by CM/ECF and US mail as indicated:
CM/ECF:
   - United States Trustee, George C. Young Federal Bldg., 400 W. Washington Street, Suite
       1100, Orlando, FL 32801
   - Dennis D. Kennedy, Trustee, P. O. Box 541848, Merritt Island, FL 32954
   - Bradley M. Saxton, Esq., Winderweedle, Haines, Ward & Woodman, P.A., 329 Park
       Avenue North, 2nd Floor, Winter Park, FL 32789;
   - Aldo G. Bartolone, Jr., Esq., Bartolone Law, PLLC, 1030 North Orange Avenue, Suite
       300, Orlando, FL 32801

US Mail:
Don Karl Juravin, 15118 Pendio Drive, Montverde, FL 34756
Anna Juravin, 15118 Pendio Drive, Montverde, FL 34756


                                             /S/JAMES D. RYAN
                                                JAMES D. RYAN, ESQ.
